In a holdover proceeding, the appeal (by permission) is from an order of the Appellate Term of the Supreme Court for the 2nd and 11th Judicial Districts, dated January 12, 1982, which affirmed a judgment and order of the Civil Court of the City of New York, Queens County, entered July 7, 1980 and August 3, 1981, respectively. Appeal dismissed as academic, without costs or disbursements. Upon oral argument of this appeal, appellant’s counsel informed the court that the respondent is no longer a tenant. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.